Citation Nr: 1610689	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  09-47 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for a diffuse lumbar spondylosis with degenerative disc space narrowing L5-S1, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1991 to June 2003.

These matters come before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas. 

In October 2014, the Veteran testified at a Travel Board hearing in San Antonio, Texas before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

The claim was remanded by the Board in December 2014 for further development. Specifically, for another medical examination. A review of the claims folder reflects that the RO has complied with the remand instructions by providing the Veteran with another medical examination in June 2015 and subsequently issuing a  supplemental statement of the case (SSOC) in July 2015.


FINDING OF FACT

The Veteran's diffuse lumbar spondylosis with degenerative disc space narrowing L5-S1had been manifested by flexion more than 60 degrees with moderate radiculopathy of the bilateral lower extremities, with no objective evidence of ankylosis, no incapacitating episodes, and no associated bowel or bladder problems.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for a diffuse lumbar spondylosis with degenerative disc space narrowing L5-S1 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

2. The criteria for a rating of 20 percent for moderate incomplete paralysis of the sciatic nerve in the left lower extremity have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.400(o)(2), 4.124a, Diagnostic Code 8520 (2015).

3. The criteria for a rating of 20 percent for moderate incomplete paralysis of the sciatic nerve in the right lower extremity have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.400(o)(2), 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in March 2010. 

VA also has a duty to assist the Veteran in the development of the claims. The claims file contains medical records, hearing transcript, and statement in support of the claim. The Board has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

The Veteran was afforded VA examinations in June 2015 and December 2013. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examination obtained in this case is more than adequate, as it provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim. Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Rating Musculoskeletal Disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40 and 4.45 (2015), see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2015). The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. Id.  § 4.45.

However, pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss. Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

 Rating the Spine

The diagnostic code criteria pertinent to spinal disabilities in general are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015). Under these relevant provisions, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height is rated at 10 percent. 

A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating. 

Unfavorable ankylosis of the entire spine warrants a 100 percent rating. 

In addition, intervertebral disc syndrome may also be evaluated based on incapacitating episodes, depending on which method results in the higher evaluation when all disabilities are combined under § 4.25.


Rating Peripheral Neuropathy of the Lower Extremities

While the Veteran's service connection for diffuse lumbar spondylosis with degenerative disc space narrowing L5-S1 was not previously rated under DC 8520, the Board finds a rating under this criteria, in addition to a rating under DC 5243, is appropriate.

Under Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, and there is no active movement possible of muscles below the knee, flexion of knee weakened, or very rarely, lost. 

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating is for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings combine with application of the bilateral factor. See 38 C.F.R. § 4.124a, Note at "Diseases of the Peripheral Nerves."

Neither the Rating Schedule nor the regulations provide definitions for words such as "mild," "moderate," "moderately severe," and "severe." Rather than applying a mechanical formula, the Board must instead evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A VA examination was obtained in December 2013. The VA examination reflected the Veteran's thoracolumbar had a forward flexion from 0 to 90 degrees or greater, extension from 0 to 30 degrees or greater, lateral flexion on both right and left from 0 to 30 degrees or greater, and lateral rotation on both right and left 0 to 30 degrees or greater. The examination report notes no additional loss of range of motion on repetition. Additionally, the examination noted no guarding or muscle spasms. The examination reflects no objective evidence of ankylosis, no incapacitating episodes, and no associated bowel or bladder problems. Lastly, examination further noted the Veteran with moderate bilateral lower extremity radiculopathy of the sciatic nerve.

The Veteran was provided another VA examination in June 2015. The VA examination reflected the Veteran's thoracolumbar had a forward flexion from 0 to 90 degrees or greater, extension from 0 to 20 degrees, lateral flexion on both right and left from 0 to 30 degrees or greater, and lateral rotation on both right and left 0 to 30 degrees or greater. The examination report notes no additional loss of range of motion on repetition. Additionally, the examination reflects no objective evidence of no incapacitating episodes or associated bowel or bladder problems

Since the Veteran's thoracolumbar spine demonstrated a forward flexion greater than 60 degrees, a rating exceeding 10 percent is not warranted under DC 5237. Furthermore the claims folder does not indicate that the Veteran experienced an incapacitating episode for a total duration of at least two weeks during the last 12 months. For VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2015).

As noted above, the December 2013 VA medical examination noted the Veteran's bilateral lower extremity with incomplete paralysis of the sciatic nerve as moderate in severity.  With moderate symptoms of sciatic nerve, a separate rating not to exceed 20 percent is warranted for each lower extremity under DC 8520.While VA is to avoid evaluating the same disability under various diagnoses; a separate disability rating may be assigned for distinct disabilities from the same injury, so long as the symptomatology is not duplicative. Estaban v. Brown, 6 Vet. App. 259, 262 (1994). Here, moderate radiating pain within the lower extremities associated with the Veteran's diffuse lumbar spondylosis with degenerative disc space narrowing L5-S1are not contemplated within the DC 5243 criteria.

The claims folder does not indicate that the Veteran experiences moderately severe symptoms, marked atrophy or complete paralysis of the sciatic nerve in either lower extremity. Rather, the claims file affirmatively reflects that the Veteran's radiculopathy symptoms are no more than moderate. Based on the above, a rating in excess of 20 percent for either lower extremity is not warranted.

The Board has considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there is not.

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The Board finds that the symptoms associated with the Veteran's diffuse lumbar spondylosis with degenerative disc space narrowing L5-S1 are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's diffuse lumbar spondylosis with degenerative disc space narrowing L5-S1symptomatology.

Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization). As mentioned above, the functional impairments that the Veteran contends that he experiences is contemplated with the rating criteria. The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The record does not indicate that the Veteran has been unable to maintain substantial gainful employment solely due to his diffuse lumbar spondylosis with degenerative disc space narrowing L5-S1. Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.



ORDER

Entitlement to an increased rating for a diffuse lumbar spondylosis with degenerative disc space narrowing L5-S1, currently evaluated as 10 percent disabling is denied.

Entitlement to an initial rating of 20 percent disabling, and no higher, for moderate incomplete paralysis of the sciatic nerve of the left lower extremity, is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an initial rating of 20 percent disabling, and no higher, for moderate incomplete paralysis of the sciatic nerve of the right lower extremity, is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


